In a medical malpractice action to recover damages for wrongful death, the plaintiff appeals from an order of the Supreme Court, Kings County (Scholnick, J.), dated October 14, 1986, which granted the motion of the defendant Newton Miller, joined in by the defendants Hillcrest General Hospital and John Gelfand, to change the venue of the action from Kings County to Queens County pursuant to CPLR 510 and 511 to suit the convenience of witnesses.
Ordered that the order is reversed, with costs, and the motion is denied.
A motion to change venue for the convenience of witnesses must be supported by a statement naming the witnesses involved, that they have agreed to testify and what their testimony might be. Absent such a showing, such a motion should be denied (see, Brevetti v Roth, 114 AD2d 877, 878-879). The respondents have not satisfied this burden and, accordingly, reversal is required. Mangano, J. P., Eiber, Kunzeman and Harwood, JJ., concur.